Citation Nr: 1737973	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  15-39 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1994 to January 1996.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously before the Board in February 2017, at which time the Veteran's claims were remanded for further evidentiary development.  

The Veteran has reasonably raised a challenge to the finality of the March 1996 rating decision based on clear and unmistakable error (CUE) alleging that the evidence of record at that time was sufficient to support a grant of service connection.  This claim has not been adjudicated by the RO, and the Board does not have jurisdiction to adjudicate it.  Thus, it is again REFERRED to the RO for adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire period on appeal, the Veteran's symptoms of PTSD most nearly approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total occupational and social impairment.



CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the February 2017 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Increased Initial Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for PTSD was initially granted in an October 2013 rating decision, at which time a 50 percent rating was assigned under 38 C.F.R. § 4.130, DC 9411, effective from the June 19, 2012, date of the initial claim.  The Veteran contends that an increased rating is warranted as she experiences severe symptoms of her disability.

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's PTSD is currently evaluated under DC 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In this case, the relevant medical evidence of record includes VA treatment records, as well as lay statements from the Veteran, her family members and co-workers.

An August 2013 VA mental health initial evaluation note reflected the Veteran's reports of experiencing mood and behavior symptoms off and on since being assaulted while in the Navy.  She reported having difficulty sleeping due to occasional nightmares of her trauma, as well as ruminating thoughts.  She reported sleeping an average of three hours per night.  She also reported experiencing extreme anxiety and distress, as well as intrusive memories when she needs to have gynecological examinations.  The examination report also noted other symptoms that include irritability, panic attacks for the past six years, avoidance, diminished interest in activities, depressed mood, agitation, and difficulty concentrating.  She denied experiencing any suicidal or homicidal ideation.

Upon examination, the Veteran was appropriately groomed, cooperative, and anxious.  Her speech was clear and coherent.  Her affect was appropriate to her mood, her thought process was linear and goal-directed, and there was no evidence of psychosis in her thought content.  Her judgment was good, insight was fair, and she was alert and oriented to three spheres.  She was assigned a GAF score of 53.

In September 2013, the Veteran underwent a VA examination where she was diagnosed with PTSD.  She was assigned a GAF score of 58.  The VA examiner summarized the Veteran's level of occupational and social impairment as that of reduced reliability and productivity.  The Veteran reported being married to her husband since 1995.  The couple had a 12-year-old son.  The Veteran described her relationship to her family as close.  She stated that there are times when she isolates to keep from having her son see her symptoms.  She stated that she kept her mind preoccupied by attending church on a regular basis and regularly working out.  The VA examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran was noted to be capable of managing her financial affairs.

A December 2013 VA psychiatry note stated the Veteran was undergoing therapy.  Upon examination, her general appearance was normal, she walked with a normal gait, and both her hygiene and eye contact were noted to be good.  She had no obvious panic or phobias.  She had a friendly attitude, her speech was discernible, and her mood was normal.  Her affect was congruent with her mood.  Her thought content was relevant and her thought process was coherent.  She had no thoughts of self-harm.  She did not experience any auditory or visual hallucinations.  She denied suicidal or homicidal ideation.  Her insight was fair and judgment was good.  Her attention span and concentration was noted to be adequate.  She was assigned a GAF score of 68.

VA psychology notes dated in April 2014 and June 2014 both stated the Veteran arrived on time, was casually dressed and well-groomed.  She reported ongoing symptoms of anxiety.  Her affect was observed to be mildly anxious during the session.  Her emotional expression was appropriate to content and situation.  Her speech was clear, logical and goal-directed, and she spoke in a normal rate, rhythm and volume.  No thought disorder or other psychotic symptoms were reported or observed.  The Veteran did not display any psychomotor agitation or psychomotor slowing.  She did not report, and the examiner did not observe behaviors suggestive of having any suicidal or homicidal ideation.

An October 2014 VA mental health treatment plan note stated the Veteran presented for an evaluation for medication.  Upon examination, she made good eye contact and had normal psychomotor activity.  She did not show any abnormal movements or tremors.  She spoke at a regular rate and rhythm, normal volume and had clear enunciation.  Her thought processes were logical and goal-directed.  She did not have any delusions or hallucinations.  Her mood was depressed and anxious, and her affect was constricted.  She was alert, attentive and her concentration was intact.  Her immediate, recent and remote memory were each found to be intact.  She showed good impulse control.  She had good judgment and fair insight.  The examiner noted the Veteran had difficulty with initiating and maintaining relationships, as well as regulating emotions, and her PTSD symptoms continued to limit her functioning.

In an October 2016 report and an accompanying Disability Benefits Questionnaire (DBQ), a private psychologist stated that the Veteran's ability to maintain/sustain gainful employment was doubtful because of the chronicity of her service-connected trauma.  The private psychologist stated that the Veteran's GAF score was 48, and a 100 percent evaluation and TDIU should be considered.  In the DBQ, the private examiner stated the Veteran suffered from total occupational and social impairment.  However, later in the report, the private examiner stated that the Veteran struggled to manage activities of daily living, including minimal personal hygiene, and she was "suffering from deficiencies in most areas of her life (such as work, family interactions, judgment, thinking, and mood)."  The private examiner noted symptoms that include near-continuous depressed mood and mixed anxiety, panic attacks that occurred daily, flattened affect, tearfulness, circumstantial speech, gross impairment of thought process and/or communication, impaired abstract thinking, paranoia, impaired judgment, difficulty adapting to stress, and impaired impulse control with episodes of lashing out at others.  The examiner also stated that the Veteran's PTSD kept her out of work for weeks at a time, and did not allow her to be a reliable employee, adding that the Veteran's ability to maintain or sustain gainful employment was doubtful because of the chronicity of her trauma.

A December 2016 VA psychiatry note stated the Veteran upon examination was friendly and made good eye contact.  She was alert and oriented to person, place and time.  Her attention and concentration were both good.  Her memory was adequate with no need for a formal assessment.  Her mood was depressed, her thought content was relevant, and her thought process was coherent and linear.  The Veteran did not have thoughts of self-harm.  She also did not have either auditory or visual hallucinations, and she denied experiencing suicidal or homicidal ideation.  Her insight was good and judgment was deemed fair.

A March 2017 letter from a VA staff psychiatrist stated the Veteran began receiving treatment in April 2015 for PTSD that she suffered when on active Navy duty.  In the past, the Veteran was issued certificates for short-term medical leave and was given certificates of fitness to join back.  The psychiatrist stated the Veteran's condition has not improved and she needed to be on permanent disability, as she could not sustain gainful employment while also undertaking intensive treatment. 

A March 2017 VA mental health master treatment plan note stated the Veteran reported feeling panic and anxiety to the extent that she felt like she was going to die or somebody was going to attack her.  She indicated that she stopped working in February 2017 as a result of her symptoms.  The Veteran reported a history of passive suicide ideation.  However, she denied a history of plan and intent.  She denied suicidal ideations, thoughts, or plan at the time of her intake.  She also denied a history of engaging in self-harming behaviors.

In an April 2017 VA suicide risk assessment, the Veteran was noted to have had a suicide attempt in 1995.   She denied having feelings of hopelessness or helplessness, and denied thoughts about taking her own life.  She also denied an intent to harm herself and stated she did not have a current and specific plan to harm herself.  The report noted that the Veteran did not demonstrate signs or symptoms of suicidal ideations or behaviors that would suggest the need for intervention or further evaluation.

In April 2017, the Veteran was afforded a VA examination.  However, the VA examiner stated that the Veteran either could not or would not participate in the examination.  The examiner stated that while it was possible the Veteran was overwhelmed by a male presence, other considerations needed to be investigated.  The VA examiner referred the Veteran for psychological testing to rule out malingering or symptom exaggeration, and also to rule out a personality disorder.

In May 2017, the Veteran underwent another VA examination to assess the severity of her service-connected PTSD.  She was noted to have diagnoses of PTSD and personality disorder NOS (not otherwise specified), with dependent and borderline features.  The VA examiner noted there was some symptom overlap, as both disorders commonly include problems with impulsive anger and sleep disturbances.  However, the VA examiner stated that the causes and presentations were different.  The VA examiner summarized the Veteran's level of occupational and social impairment as that of reduced reliability and productivity.  The examiner further stated that it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder, adding that the two conditions were mutually aggravating and their effects could not be separated without resorting to speculation.  The examiner noted that the Veteran took a paper-pencil self-report called the SIMS, which was developed to determine whether an individual may be feigning specific conditions or symptoms.  The VA examiner stated that the Veteran endorsed a high frequency of symptoms that were highly atypical in patients with genuine psychiatric or cognitive disorders.  The VA examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.

The VA examiner noted that the Veteran's grooming and hygiene were adequate.  She initially wore a scarf around her hair and eyeglasses.  Her dress was casual but clean.  Her eye contact was fair.  She was noted to be resistant throughout the interview, with the examiner noting that the Veteran had to be pressed for details and occasionally raised her voice.  Her motor movements were unremarkable, her mood was described as depressed, and her affect was broad and congruent to speech content.  The VA examiner noted that the Veteran made crying noises at the end of the interview with no tears evident.  Her speech was of normal pace, rhythm, and volume other than when she raised her voice.  Her thought processes were grossly logical.  There was no sign of a thought disorder, delusions, or hallucinations.  She was fully oriented to person, place, time and circumstance.  The VA examiner stated that the Veteran was asked about panic and described experiencing heightened anxiety that did not rise to the level of panic that occurred daily.  She added that the Veteran stated the symptoms were triggered by smells.  However, the Veteran was unable to describe the smell or say what it was, which the VA examiner noted was an atypical response.  The VA examiner also noted that the Veteran's immediate memory was attempted to be screened.  The Veteran was given three random words for recall and repeated them back incorrectly and slowly.  She was given the words back again and repeated them back slowly.  The VA examiner then terminated the screening, stating that the Veteran's responses were inconsistent with her educational and vocational history.

The VA examiner also noted discrepancies in the record.  For instance, the examiner stated that VA treatment records showed the Veteran's grooming and hygiene to be consistently described as good except for the April 2017 VA examination where her shirt was described as filthy.  The VA examiner also stated the Veteran recently reported to VA staff that she had a past suicide attempt after several years of negative suicide screens.  The VA examiner also noted the Veteran's reports of being either assaulted versus harassed at work by a manager.  The VA examiner also noted that recent therapy notes showed the Veteran had increased social activity and with her church, in contrast to reports she made to the VA examiner during her examination.  As such, the VA examiner found the Veteran to be an unreliable historian.

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 50 percent rating.  An evaluation in excess of 50 percent is not warranted.  38 C.F.R. § 4.7.

During this period, the Veteran's PTSD does not reflect deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While a March 2017 VA treatment record indicated the Veteran reported a history of passive suicide ideation, a subsequent April 2017 VA suicide risk assessment concluded that the Veteran did not demonstrate signs or symptoms of suicidal ideations or behaviors that would suggest the need for intervention or further evaluation.  A review of the Veteran's VA treatment records did not reveal any findings of suicidal ideation.  VA medical records and the reports of VA examinations also did not show any findings or histories of near-continuous panic or depression during the appeal period, and these records also did not reflect that the Veteran has experienced obsessional rituals which interfere with her routine activities.  Similarly, her speech has not been found to be intermittently illogical, obscure, or irrelevant during the period on appeal.  The record also shows that the Veteran is capable of managing her own finances and caring for herself.

The Veteran did submit a private examiner's psychiatric evaluation dated October 2016 which revealed numerous symptoms indicating the Veteran was suffering from symptomatology that would warrant a higher rating.  Notably, the examiner's report documented symptoms the Veteran experienced that included panic attacks occurring more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, mild memory loss, flattened affect, gross impairment in thought processes or communication, obsessional rituals which interfered with routine activities, and persistent delusions or hallucinations.  

However, the Board finds that the October 2016 private examiner's evaluation warrants less probative weight than the VA examinations and numerous VA treatment records documenting the Veteran's symptomatology during the appeal period.  There is no indication the October 2016 private examiner had the benefit of reviewing the Veteran's complete record.  To the contrary, the private examiner explicitly stated that her concluding diagnosis was based on a clinical interview of the Veteran, a Family and Medical Leave Act (FMLA) approval notice dated September 2016, and a document approving the Veteran's short-term disability benefits dated October 2016.   When viewed in light of the entire evidence of record, the Board finds that the symptomatology described in the October 2016 report was not indicative of the Veteran's overall level of impairment during the appeal.  Further, the subsequent May 2017 VA examination report called into question the adequacy of the private examiner's report, which appears to be based mostly on the Veteran's self-reported symptoms.  Notably, the May 2017 VA examiner stated that the Veteran endorsed a high frequency of symptoms that were highly atypical in patients with genuine psychiatric or cognitive disorders.  Further, the VA examiner noted several discrepancies between the Veteran's reports of symptomatology and the medical record, calling into question the reliability the Veteran as a historian of her own symptoms.  

When considering the medical evidence as a whole, the Board finds that the Veteran's symptoms do not result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, the Board finds the opinions of both the September 2013 and May 2017 VA examiners to be particularly probative, as their assessment of the level of occupational and social impairment experienced by the Veteran took into account the examination of the Veteran, her reported symptoms, and her past medical history.  Overall, during the appeal period, the Board finds that the weight of the credible evidence demonstrates that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for the 50 percent disability rating. 

The Board has considered the statements of the Veteran, her family members and co-workers as to the extent of her symptoms during the appeal period.  They are certainly competent to report that the Veteran's symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While the Veteran and her family members are competent to report that her symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board notes neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the Board finds that a rating in excess of 50 percent for PTSD is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.


REMAND

The Veteran maintains that she is entitled to a TDIU due to her service-connected PTSD.  As noted above, she has been in receipt of a 50 percent disability rating since June 19, 2012.  As such,  the Veteran does not meet the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16 (a).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16 (b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The record includes evidence that the Veteran's PTSD prevents her from obtaining substantially gainful employment.  As the record does not show that the Veteran's claim was ever submitted to the VA's Director of Compensation Service for extraschedular consideration, remand is warranted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the claim of entitlement to TDIU to the Compensation Service Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b).

2.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


